Digitally signed
                                                                              by Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                            Illinois Official Reports                         the accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2020.07.10
                                                                              11:08:04 -05'00'



                      Foster v. Statham, 2020 IL App (5th) 190103



Appellate Court         PEGGY FOSTER, Petitioner-Appellee, v. NORMAN A. STATHAM,
Caption                 Respondent-Appellant.



District & No.          Fifth District
                        No. 5-19-0103



Rule 23 order filed     December 30, 2019
Motion to
publish granted         January 14, 2020
Opinion filed           January 14, 2020



Decision Under          Appeal from the Circuit Court of St. Clair County, No. 18-OP-952; the
Review                  Hon. Tameeka L. Purchase, Judge, presiding.



Judgment                Affirmed.


Counsel on              Curtis W. Martin, of Shaw & Martin, P.C., of Mt. Vernon, for
Appeal                  appellant.

                        Curtis L. Blood, of Collinsville, for appellee.



Panel                   JUSTICE MOORE delivered the judgment of the court, with opinion.
                        Justices Cates and Boie concurred in the judgment and opinion.
                                                 OPINION

¶1                                         I. BACKGROUND
¶2       The respondent, Norman Statham, appeals from the February 13, 2019, order of the circuit
     court of St. Clair County that granted a plenary order of protection in favor of the petitioner
     Peggy Foster. For the following reasons, we affirm.
¶3       On December 4, 2018, Foster filed an emergency order of protection in the circuit court of
     St. Clair County against Statham. The circuit court granted the emergency order of protection
     on that same day. On February 13, 2019, a plenary hearing was held before the trial court with
     both parties present with their respective counsel.
¶4       At the plenary hearing, Foster testified that she and Statham had dated, on and off, for a
     period of 10 years from 2008 until October 2018. When asked how she characterized her
     relationship with Statham, she described it as “[v]ery verbally abusive. Not good at all.” She
     also testified that physical abuse had occurred in the past. She testified that on three different
     occasions she had to move or leave the home she was living in due to altercations or abuse
     involving Statham.
¶5       She testified that in August 2015, a physical altercation ensued after Statham called her a
     racial slur. She stated that he then
              “[t]hrew me down on the floor and choked me and bit me, and bruised my arm. He
              broke like my elbow bone and put a bruise on my hand. Bit my finger. Pulled my hair.
              And he threw me down, choked me, and put the dish rag on me ***.”
     Law enforcement responded to the altercation and arrested Statham. According to Foster’s
     testimony, 1 Statham was charged with “a domestic” and was held in custody for three weeks
     until the charges were dropped due to her noncooperation with the prosecution.
¶6       Foster next testified about an altercation between her and Statham that occurred on October
     22, 2018. On that date, she and Statham got into a verbal altercation that involved Statham
     slamming a door and approaching her in a threatening manner. Before Statham reached her,
     though, he stopped and exited her home, outside to his vehicle. While still in Foster’s driveway,
     Statham sat in his vehicle and texted Foster. She stated that she did not know the contents of
     those particular texts on that day because she blocked his calls and text messages on her phone.
     She testified that she blocked his text messages because in the past he had sent her texts which
     contained mean and demeaning comments and racial slurs. He had also recently accused her
     of being romantically involved with a coworker. She testified that this encounter made her
     fearful for her safety.
¶7       After the October 2018 altercation, Statham began “coming by the house and kept driving
     by.” Specifically, on November 22, 2018, Thanksgiving Day, Statham monitored the home she
     was at for the Thanksgiving holiday. “He was down like at the end of the street with his lights
     turned off, then he drove by the house real slow.” She was able to identify it was Statham
     because he was driving his van, which was blue with no back windows. Not only did she see


         1
          This specific testimony was not directly disputed by Statham; however, he did dispute ever striking
     Foster or threatening to hit her on any other occasion, and he also disputed whose actions instigated the
     August 2015 altercation.

                                                     -2-
       him on that day, but others had witnessed him in the act of surveilling her. She claimed that
       her neighbor/landlord had seen the van, as well as her granddaughter and grandson.
¶8          Foster testified that she ultimately decided to obtain an emergency order of protection after
       Statham cut her vehicle’s tires. She admitted that she did not witness him cut her tires but
       testified that “I have no problem with anyone” and “this is something that he would do ***
       things don’t go his way, he’s going to get you back.”
¶9          In addition to the above, Foster testified that she discovered that Statham had placed a
       listening device in her home and had monitored her private conversations for over a month in
       order to determine if she was romantically involved with another person. She became
       suspicious of his spying because he would bring up topics she had spoken about in private. She
       then discovered notes he had been keeping of the recorded conversations, as well as a recorder
       user guide. Statham admitted while testifying to placing the recording device and monitoring
       her conversations. Further, Foster testified she received a multipage letter from Statham that
       contained an incoherent writing, which she believed was intended to hurt her feelings and
       degrade her.
¶ 10        Following service of the emergency order of protection on Statham in early December
       2018, Foster received a suspicious unmarked envelope in her mail. This resulted in the
       delivering postal worker and postal officials examining the card to make sure it was safe for
       opening, as she “was afraid” because she “didn’t know what was in the envelope” and “I didn’t
       know what to expect from [Statham].” Eventually, it was discovered that the envelope
       contained a Christmas card with a note and cash inside. The card was unsigned but used the
       pet nicknames that Foster and Statham used with one another. She believed that Statham sent
       her the card.
¶ 11        Statham also testified at the hearing. He admitted that a physical altercation occurred in
       August of 2015 but testified that he was only reacting to the actions of Foster. He testified that
       in the past he had been abused by her. Specifically, he testified that she had poured hot grease
       on him, pulled a knife on him, thrown a radio at him, and bitten and scratched him.
¶ 12        Regarding the October 2018 altercation, Statham admitted that, after Foster’s son had left
       her home earlier that day, he mocked him and was laughing at him in front of Foster. He stated
       this angered Foster, who then pulled a kitchen knife and told him he had to leave her home. He
       then left without coming towards her or threatening her. He admitted to sitting in his van and
       texting her a few times but disputed that he was sitting in the van outside of her home for a
       long period of time. Additionally, he denied slashing her tires, surveilling her home, or sending
       her the Christmas card. Other than the August 2015 incident for which he was arrested, he
       denied ever striking or threatening Foster.
¶ 13        Statham did admit to placing a recording device in Foster’s home and admitted to writing
       notes documenting the private conversations that were recorded. He testified that he sent Foster
       a letter in November after she refused to reply to his text messages. Then after her failure to
       respond to the November 2018 letter, he attempted to speak to her at her place of work, where
       she promptly left and refused to speak with him. He denied ever returning to her place of work
       after that encounter.
¶ 14        Following the testimony presented at the plenary hearing, the circuit court found in favor
       of Foster and entered a plenary order of protection against Statham, finding that “the behavior
       exhibited by Mr. Statham does rise to the level of abuse” and that the abuse which has occurred
       included “physical abuse as well as harassment by [Statham].” The trial court specifically

                                                   -3-
       considered the “the nature, severity, frequency, pattern and consequences of this and past
       abuse, the likelihood of danger of future abuse” and found that “Norman Statham, unless
       prohibited, would likely cause irreparable harm or continued abuse to [Foster].” The order
       required Statham “to stay 500 feet away from Ms. Foster and have no contact with her either
       directly or through a third party.” It additionally required Statham to “stay 500 feet away from
       her [residence] as well as from her place of employment when she is present.” The order of
       protection is to last for a period of two years from the date of its entry.

¶ 15                                            II. ANALYSIS
¶ 16        This action involves claims of domestic violence and, therefore, falls under the purview of
       the Illinois Domestic Violence Act of 1986 (Act) (750 ILCS 60/101 et seq. (West 2018)). In
       Best v. Best, 223 Ill. 2d 342 (2006), the Illinois Supreme Court addressed the proper standard
       of review for a finding of abuse under the Act. The supreme court noted that, once the trial
       court has made a determination that the petitioner was in fact abused, an order of protection
       shall be issued. Id. at 348; 750 ILCS 60/214(a) (West 2018). The supreme court further stated
       that a trial court is to use a preponderance of the evidence standard in making that
       determination. Best, 223 Ill. 2d at 348. However, on appeal, when the trial court’s finding is
       challenged, “[t]he circuit court’s finding on whether abuse *** occurred will not be disturbed
       *** unless contrary to the manifest weight of the evidence.” (Internal quotation marks
       omitted.) Id. at 349. “A finding is against the manifest weight of the evidence only if the
       opposite conclusion is clearly evident or if the finding itself is unreasonable, arbitrary, or not
       based on the evidence presented.” Id. at 350. Importantly, “[a] reviewing court will not
       substitute its judgment for that of the trial court regarding the credibility of witnesses, the
       weight to be given to the evidence, or the inferences to be drawn.” Id. at 350-51.
¶ 17        On appeal, Statham argues that the trial court erred in entering a plenary order of protection
       against him based upon the evidence presented at trial. Because the issue raised is whether the
       trial court’s finding of abuse was against the manifest weight of the evidence, we first must
       consider what constitutes “abuse” under the Act. The Act discusses both “physical abuse” and
       “harassment” as subcategories of “abuse.” 750 ILCS 60/103(1) (West 2018). “ ‘Physical
       abuse’ includes sexual abuse and means any of the following: (i) knowing or reckless use of
       physical force, confinement or restraint; (ii) knowing, repeated and unnecessary sleep
       deprivation; or (iii) knowing or reckless conduct which creates an immediate risk of physical
       harm.” Id. § 103(14).
¶ 18        In this case, Foster testified regarding their August 2015 physical altercation that resulted
       in the arrest of Statham and injuries to Foster. Foster testified that Statham did the following
       during the altercation:
                “Threw me down on the floor and choked me and bit me, and bruised my arm. He broke
                like my elbow bone and put a bruise on my hand. Bit my finger. Pulled my hair. And
                he threw me down, choked me, and put the dish rag on me ***.”
¶ 19        The images of her person taken by responding law enforcement following the altercation
       that day confirm the injuries claimed and were submitted as exhibits before the trial court. The
       arrest, injuries, and images are not disputed by Statham. Statham’s only defense is that Foster
       escalated the altercation and turned it physical by throwing a radio at him after he called her a
       racial slur. He argues that he only used reasonable force in defending himself from her attack.


                                                    -4-
¶ 20        While Statham’s testimony paints him as the victim of the events of August 2015, Foster’s
       testimony does otherwise. Further, law enforcement placed Statham under arrest as a result of
       the incident, and he was held in custody for three weeks before the domestic violence charges
       were eventually dropped. 2 Despite Statham’s claims, there is sufficient evidence to support
       the trial court’s finding that Statham did physically abuse Foster. Thus, we do not believe the
       court’s finding was against the manifest weight of the evidence. Although the August 2015
       instance of abuse is sufficient for a trial court, in its discretion, to find that the entry of an order
       of protection is warranted under the Act, we will briefly address the other instances of abuse
       raised by Foster.
¶ 21        The second subcategory of abuse under the Act is harassment. “Harassment” is defined as
       “knowing conduct which is not necessary to accomplish a purpose that is reasonable under the
       circumstances; would cause a reasonable person emotional distress; and does cause emotional
       distress to the petitioner.” Id. § 103(7). Here, Foster testified that during the October 22, 2018,
       altercation Statham slammed doors in her home, mocked and laughed at her son, came towards
       her in a threatening manner, and after exiting the home, immediately began texting her while
       he was still in the driveway. Foster testified that she did not see the texts Statham sent her
       because she blocked them from her phone. She testified that she blocked the texts because
       Statham had sent her mean and harassing texts in the past and she did not want to receive them
       anymore. These actions by Statham, if true, were not necessary to accomplish anything
       reasonable under the circumstances and would have caused a reasonable person emotional
       distress. Further, Foster testified that, in fact, the events that day did result in her being fearful.
¶ 22        While some of Foster’s testimony was disputed by Statham, the trial court was present
       during the hearing, observed the testimony of the parties and their demeanor, and concluded
       that the testimony of Foster was more credible than Statham’s testimony, as indicated by its
       order. It is not this court’s place to “substitute its judgment for that of the trial court regarding
       the credibility of witnesses, the weight to be given to the evidence, or the inferences to be
       drawn.” Best, 223 Ill. 2d at 350-51. Given the evidence presented, the trial court’s conclusion
       that abuse had occurred was not unreasonable or out of line with the evidence presented.
¶ 23        Additionally, Foster testified to numerous other incidents of harassment. She testified that
       Statham was parked on the street outside of the home in which she celebrated the 2018
       Thanksgiving holiday and that he drove by the residence slowly multiple times. She also
       testified that others had witnessed him surveilling her on other occasions including her landlord
       and grandchildren. Statham denies these allegations and argues that Foster never explicitly
       testified that these actions caused her distress and, as a result, she did not prove one of the
       necessary elements to obtain an order of protection.
¶ 24        In response, we look to the Act, where it lists six types of conduct which are “presumed to
       cause emotional distress.” 750 ILCS 60/103(7) (West 2018). The fourth on that list is
       “repeatedly keeping petitioner under surveillance by remaining present outside his or her
       home.” Id. § 103(7)(iv). Thus, Statham’s claim that Foster did not explicitly testify that
       Statham’s surveillance caused her distress is not a barrier to her arguing this conduct
       constituted abuse under the Act. Therefore, if the trial court found Foster’s testimony credible
       as it stated, then a finding of abuse would not be against the manifest weight of the evidence.

           2
            Foster testified the reason the charges were dropped was because she refused to testify against
       Statham after he had repeatedly asked her not to aid in his prosecution. Statham denied this testimony.

                                                      -5-
¶ 25       Further, there was testimony that Statham sent incoherent or “alarming” letters to Foster,
       confronted her at her place of work when he did not receive responses to his texts and letters,
       sent her cards after being served with the emergency order of protection, and planted secret
       recording devices in Foster’s home in order to record and spy on her private conversations.
¶ 26       While Statham denied many of the allegations made against him by Foster, the ultimate
       question is whether the trial court’s finding of abuse in this matter was against the manifest
       weight of the evidence or, put differently, whether “the opposite conclusion [was] clearly
       evident or if the finding itself is unreasonable, arbitrary, or not based on the evidence
       presented.” Best, 223 Ill. 2d at 350. Given the testimony present in this case, especially when
       viewed as a whole, the trial court’s conclusion that Foster had been abused and that an order
       of protection was necessary was not against manifest weight of the evidence.

¶ 27                                     III. CONCLUSION
¶ 28      For the foregoing reasons, we affirm the February 13, 2019, order.

¶ 29      Affirmed.




                                                  -6-